           Case 4:20-cv-02522-HSG Document 32 Filed 09/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

10

11 FIAOLA POTI,                         )       Case No. 4:20-cv-02522-HSG
                                        )
12               Plaintiff,             )       ORDER DISMISSING THE
                                        )       ENTIRE ACTION WITH
13          vs.                         )       PREJUDICE
                                        )
14   THE PRUDENTIAL INSURANCE COMPANY )         Judge: Haywood S. Gilliam, Jr.
     OF AMERICA; and, LONG TERM         )
15   DISABILITY COVERAGE FOR ALL ACTIVE )       Complaint Filed: April 13, 2020
     FULL-TIME AND PART-TIME EMPLOYEES, )
16   OTHER THAN THOSE CLASSIFIED BY THE )
     EMPLOYER AS PILOTS, WHO ARE U.S.   )
17   RESIDENTS AND WHOSE TOTAL ANNUAL )
     CASH COMPENSATION IS BETWEEN       )
18   $60,000 AND $199,999, EXCLUDING    )
     TEMPORARY AND SEASONAL             )
19   EMPLOYEES,                         )
                                        )
20               Defendants.            )
                                        )
21                                      )
     AND RELATED COUNTERCLAIMS.         )
22                                      )

23

24

25

26

27

28

                                                                 Case No. 4:20-cv-02522-HSG
                                                             ORDER DISMISSING THE ENTIRE
     175198.1
                                                                  ACTION WITH PREJUDICE
           Case 4:20-cv-02522-HSG Document 32 Filed 09/23/20 Page 2 of 2



 1              Based upon the stipulation of the parties and for good cause shown, IT IS HEREBY

 2 ORDERED that this action, Case No. 4:20-cv-02522-HSG, is dismissed in its entirety as to all

 3 defendants and counter-defendants, with prejudice.

 4              IT IS HEREBY FURTHER ORDERED that each party shall bear his or its own attorneys’

 5 fees and costs in this matter.

 6

 7              IT IS SO ORDERED.

 8

 9 Dated: 9/23/2020
                                                        HON. HAYWOOD S. GILLIAM JR.
10                                                      United States District Court Judge

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26

27

28

                                                    1                     Case No. 4:20-cv-02522-HSG
                                                                      ORDER DISMISSING THE ENTIRE
     175198.1
                                                                           ACTION WITH PREJUDICE
